Case 1:18-cr-20939-CMA Document 300 Entered on FLSD Docket 05/04/2021 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 18-20939-CR-ALTONAGA

  UNITED STATES OF AMERICA,

            Plaintiff,
  v.

  SCHONTON HARRIS,

        Defendant.
  ________________________________/

                                                  ORDER

            THIS CAUSE is before the Court on Defendant, Schonton Harris’s Motion Requesting

  Reduction in Sentence Pursuant to 18 USC 3582 – Compassionate Release as Modified Under

  First Step Act of 2018 [ECF No. 286], filed on April 7, 2021. 1 The relief Defendant requests is

  evident from the title of her Motion. On April 21, 2021, the Government filed its Response in

  Opposition to Defendant’s Motion [ECF No. 295]. The Court has carefully reviewed the parties’

  written submissions, the record, and applicable law.

            The 54-year-old Defendant seeks compassionate release from continued service of her 186-

  month prison sentence (see J. [ECF No. 86] 2) at the Bureau of Prisons (“BOP”) Alderson Federal

  Prison Camp (“FPC”) in Alderson, West Virginia stating: (1) her age and health conditions such

  as asthma, high blood pressure, chronic migraine headaches, and vertigo that make her vulnerable

  to a worse outcome if she contracts COVID-19 in federal prison where social distancing is

  impossible (see Mot. 1–6); 2 (2) the sentencing factors of 18 U.S.C. section 3553(a) support a


  1
   The Court uses the pagination generated by the electronic CM/ECF database, which appears in the headers
  of all court filings.
  2
      Defendant files this Motion more than a year into the COVID-19 pandemic.
Case 1:18-cr-20939-CMA Document 300 Entered on FLSD Docket 05/04/2021 Page 2 of 4

                                                                  CASE NO. 18-20939-CR-ALTONAGA


  significant reduction in her sentence (see id. 7–9); and (3) the BOP is not equipped to protect her

  (see id. 9–10). The Government opposes Defendant’s request for immediate release 3 explaining:

  (1) Defendant, who has already been vaccinated against COVID-19, fails to present any

  extraordinary and compelling reasons for release (see Resp. 7–10); and (2) the factors in 18 U.S.C.

  section 3553(a) do not support a compassionate release (see id. 10–12). The Court agrees with the

  Government.

            Quite simply, Defendant does not present any extraordinary or compelling reason for

  compassionate release. See 18 U.S.C. § 3582(c)(1)(A)(i). Defendant seeks relief under section

  3582(c)(1)(A)(i) due to medical reasons that she insists make her more vulnerable to serious

  COVID-19 complications. Yet, given the fact she has been vaccinated against the virus, has not

  contracted COVID-19 during the over 13 months of the virus’s existence, and has been managing

  her health conditions (none of which qualifies as a terminal illness or impairment that substantially

  diminishes her ability to provide self-care) at the BOP, Defendant does not present any

  extraordinary or compelling reason to release her with over 50 percent of her prison sentence yet

  to be completed.

            Defendant’s Motion emphasizes the challenges COVID-19 poses to the BOP in keeping

  inmates safe and socially distanced at Alderson FPC (see Mot. 5–7), her lack of any major

  infractions in the less than three years she has served (see id. 14), and decisions by other courts to

  grant prisoners compassionate release (see id. 7–9; 11–13), to urge that the Court order

  compassionate release (see id. 13–14). Defendant’s arguments fail to persuade. The BOP has

  taken significant steps to protect the health of the inmates in its charge, including, as noted by the

  Government, administering COVID-19 vaccines to inmates, including Defendant. As of April 13,



  3
      Defendant’s projected release date is January 7, 2032. (See Resp. 2).
                                                         2
Case 1:18-cr-20939-CMA Document 300 Entered on FLSD Docket 05/04/2021 Page 3 of 4

                                                            CASE NO. 18-20939-CR-ALTONAGA


  2021, Alderson FPC had zero positive COVID-19 cases among inmates, and one positive case

  among staff members; the facility had administered vaccines to 61 staff members and 57 inmates.

  (See Resp. 2 n.3 (citation omitted)). Defendant received her first dose of the Moderna vaccine on

  April 19, 2021; as of this writing, she should have received (or will soon receive) her second. (See

  id. 7). Defendant’s rehabilitation during her less than three-year service of her sentence is

  unremarkable and is not considered an extraordinary and compelling reason for relief under section

  3582(c)(1)(A).

         Finally, “compassionate release is discretionary, not mandatory, and c[an] be refused after

  weighing the sentencing factors of 18 U.S.C. [section] 3553(a).” United States v. Chambliss, 948

  F.3d 691, 693 (5th Cir. 2020) (alterations added). Indeed, 18 U.S.C. section 3582 requires that a

  court contemplating a sentence reduction consider “the factors set forth in section 3553(a) to the

  extent that they are applicable[.]” 18 U.S.C. § 3582(c)(1)(A) (alteration added). Furthermore, the

  Court must deny a request for compassionate release unless it determines the defendant “is not a

  danger to the safety of any other person or to the community[.]” U.S.S.G. § 1B1.13(2) (alteration

  added). While Defendant’s Motion purports to address the factors under 18 U.S.C. section

  3553(a), in truth it does not. (See Mot. 7–9).

         The Court agrees with the Government that the section 3553(a) factors do not favor an

  early release. The parties and the Court are certainly aware of the former police officer-

  Defendant’s criminal conduct which resulted in her middle-of-the-Guidelines sentence; those are

  recounted in the Government’s Response, appear in her Factual Proffer [ECF No. 55], and are not

  repeated here. (See Resp. 1–4; 10–12). Defendant’s early release — by over ten years — would

  minimize the severity of the offense of conviction, undermine respect for the law and deterrence

  to criminal conduct, and fail to protect the public from further crimes of the Defendant. See 18



                                                   3
Case 1:18-cr-20939-CMA Document 300 Entered on FLSD Docket 05/04/2021 Page 4 of 4

                                                         CASE NO. 18-20939-CR-ALTONAGA


  U.S.C. § 3553(a)(2). Defendant’s criminal conduct, committed while she was a police officer, is

  most certainly serious and deserving of the sentence imposed. No extraordinary or compelling

  reason is presented to change it.

         For the foregoing reasons, it is

         ORDERED AND ADJUDGED that Defendant, Schonton Harris’s Motion Requesting

  Reduction in Sentence Pursuant to 18 USC 3582 – Compassionate Release as Modified Under

  First Step Act of 2018 [ECF No. 286] is DENIED.

         DONE AND ORDERED in Miami, Florida, this 4th day of May, 2021.



                                                        ______________________________
                                                        CECILIA M. ALTONAGA
                                                        UNITED STATES DISTRICT JUDGE

  cc:    counsel of record; Defendant, pro se




                                                4
